DETAILED ACTION
This Office action is a response to an Application No. 17/308,234 filed on 05/05/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 05/05/2021 are acceptable for examination proceedings.

Claim Objections
Claims 1, 2, 3, 9, 10 and 16 are objected to because of the following informalities:
Claims 1, 2, 3, 9, 10 and 16 recite “applicable” in line 11, line 9, line 7, line 13, line 9 and line 6 respectively. Language that suggests or makes optional (i.e., applicable) but does not require the step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Claims 9 and 10 recite “executable” in line 3 and line 1 respectively. Language that suggests or makes optional (i.e., executable) but does not require the step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Claim 9 recites “the first cell is a neighbor the second cell” in line 10. For clarity, it is suggested to amend to ---the first cell is a neighbor cell of the second cell---.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida et al. (US 2009/0280811 A1) hereinafter “Kida”.

Regarding claim 16, Kida discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (see FIG. 13; see ¶ [0079], a base station includes a CPU and executed a neighboring cell information management program), comprising:
receiving neighbor cell inference information for a first cell (see FIG. 11; see ¶ [0065], the base station apparatus detects/obtains the base station apparatus #3 in the neighboring base station monitoring unit 130), wherein the neighbor cell inference information comprises identifications of cells that share a site with the first cell (see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1);
using the neighbor cell inference information to determine a neighbor cell relation applicable to the first cell, wherein the neighbor cell relation is with respect to a cell of the cells that share the site with the first cell (see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1); and
updating a neighbor relation table for the first cell by adding the neighbor cell relation to the neighbor relation table (see FIG. 11; see ¶ [0067], the base station apparatus #1 updates the neighboring cell information and information concerning cells of the base station apparatus #3 is registered in the neighboring cell information 112 and in the neighboring station cell information 114).

Regarding claim 17, Kida discloses wherein the identifications of the cells that share the site with the first cell comprise the identifications of the cells that share a geolocation and an antenna direction with the first cell (see FIG. 1 and 2; see ¶ [0041] [0044], a base station includes a neighboring base station monitoring unit and message sending/receiving unit with base station apparatus #2).

Regarding claim 19, Kida discloses wherein a radio access network intelligent controller comprises the processor (see FIG. 13; see ¶ [0079], a base station includes a CPU).

Regarding claim 20, Kida discloses wherein a radio access network node comprises the processor (see FIG. 13; see ¶ [0079], a base station includes a CPU).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of Zhou et al. (US 2022/0150713 A1) hereinafter “Zhou”.

Regarding claim 1, Kida discloses a method, comprising:
obtaining, by a network equipment comprising a processor (see FIG. 13; see ¶ [0079], a base station includes a CPU), neighbor cell inference information for a second cell (see FIG. 11; see ¶ [0065], the base station apparatus detects/obtains the base station apparatus #3 in the neighboring base station monitoring unit 130), wherein:
the neighbor cell inference information comprises neighbor cell identifications that identify neighbor cells of a first cell (see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1), and
using, by the network equipment, the neighbor cell inference information to infer a neighbor cell relation applicable to the second cell, wherein the neighbor cell relation comprises a relation with a neighbor cell of the neighbor cells (see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1); and
updating, by the network equipment, a neighbor relation data structure for the second cell by adding the neighbor cell relation to the neighbor relation data structure, resulting in an updated neighbor relation data structure (see FIG. 11; see ¶ [0067], the base station apparatus #1 updates the neighboring cell information and information concerning cells of the base station apparatus #3 is registered in the neighboring cell information 112 and in the neighboring station cell information 114).
Kida does not explicitly disclose a first or second cellular communication protocol.
However, Zhou discloses the second cell communicates according to a second cellular communication protocol (see FIG. 1; see ¶ [0026], a 5G cell 102),
a first cell that communicates according to a first cellular communication protocol (see FIG. 1; see ¶ [0026], LTE cell 104), and
the second cell performs dynamic spectrum sharing with the first cell (see FIG. 1; see ¶ [0026], a 5G cell 102 and LTE cell 104 each including respective network equipment are configured for dynamic spectrum sharing);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a first or second cellular communication protocol as taught by Zhou, in the system of Kida, so that it would provide to improve the network and UE performance for both LTE and NR cells through the dynamic resource allocation and coordination between LTE and NR in a dynamic spectrum sharing network (Zhou: see ¶ [0074]).

Regarding claim 2, the combined system of Kida and Zhou discloses wherein the relation with the neighbor cell of the neighbor cells is a first relation, and further comprising:
obtaining, by the network equipment, second neighbor cell inference information for the second cell (Kida: see FIG. 11; see ¶ [0065], the base station apparatus detects/obtains the base station apparatus #3 in the neighboring base station monitoring unit 130), wherein:
the second neighbor cell inference information comprises identifications of cells that share a site with a third cell (Kida: see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1), and
the third cell is a neighbor of the second cell (Kida: see FIG. 1; see ¶ [0034-35], the cell #3-0 and the cell #3-1);
using, by the network equipment, the second neighbor cell inference information to infer a second neighbor cell relation applicable to the second cell, wherein the second neighbor cell relation comprises a second relation with a cell of the cells that share the site with the third cell (Kida: see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1); and
updating, by the network equipment, the neighbor relation data structure for the second cell by adding the second neighbor cell relation to the neighbor relation data structure (Kida: see FIG. 11; see ¶ [0067], the base station apparatus #1 updates the neighboring cell information and information concerning cells of the base station apparatus #3 is registered in the neighboring cell information 112 and in the neighboring station cell information 114).

Regarding claim 3, the combined system of Kida and Zhou discloses wherein the relation with the neighbor cell of the neighbor cell is a first relation, and further comprising:
obtaining, by the network equipment, second neighbor cell inference information for the second cell, wherein the second neighbor cell inference information comprises identifications of cells that share a site with the second cell (Kida: see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1);
using, by the network equipment, the second neighbor cell inference information to infer a second neighbor cell relation applicable to the second cell, wherein the second neighbor cell relation comprises a second relation with a cell of the cells that share the site with the second cell (Kida: see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1); and
updating, by the network equipment, the neighbor cell relation data structure for the second cell by adding the second neighbor cell relation to the neighbor relation data structure (Kida: see FIG. 11; see ¶ [0067], the base station apparatus #1 updates the neighboring cell information and information concerning cells of the base station apparatus #3 is registered in the neighboring cell information 112 and in the neighboring station cell information 114).

Regarding claim 4, the combined system of Kida and Zhou discloses further comprising providing, by the network equipment, the updated neighbor relation data structure to user equipment in order to facilitate user equipment handovers between the second cell and the neighbor cells (Kida: see ¶ [0005] [0045-46], to perform handover, a base station apparatus notifies a mobile machine/user equipment cell information which is information required for handover).

Regarding claim 5, the combined system of Kida and Zhou discloses wherein the second cellular communication protocol comprises a fifth generation cellular communication protocol (Zhou: see FIG. 1; see ¶ [0026], a 5G cell 102) and the first cellular communication protocol comprises a fourth generation cellular communication protocol (Zhou: see FIG. 1; see ¶ [0026], LTE cell 104).

Regarding claim 6, the combined system of Kida and Zhou discloses wherein the neighbor cell inference information comprises a first cell neighbor relation data structure, and wherein the first cell neighbor relation data structure comprises indications to indicate whether dynamic spectrum sharing is used at the neighbor cells (Zhou: see FIG. 1; see ¶ [0026], a 5G cell 102 and LTE cell 104 each including respective network equipment are configured for dynamic spectrum sharing).

Regarding claim 7, the combined system of Kida and Zhou discloses further comprising detecting, by the network equipment, a change in the first cell neighbor relation data structure, and in response to the detecting, repeating the obtaining of the neighbor cell inference information, the using of the neighbor cell inference information to infer the neighbor cell relation, and the updating of the neighbor relation data structure (Kida: see FIG. 12; see ¶ [0070-71], when neighboring cell information of the base station apparatus #3 is changed, the base station apparatus #1 updates the neighboring cell information, and information concerning cells of the base station apparatus #3 is registered in the neighboring cell information 112 and in the neighboring station cell information 114).

Regarding claim 8, the combined system of Kida and Zhou discloses wherein the neighbor relation data structure is a neighbor relation table, and further comprising filtering, by the neighbor equipment, the neighbor cell inference information to remove a redundant neighbor cell identification that identifies a previous neighbor cell that was previously included in the neighbor relation table (Kida: see FIG. 12; see ¶ [0073], properly updating the neighboring cell information).

Regarding claim 9, Kida disclose network equipment (see FIG. 13; see ¶ [0079], a base station), comprising:
a processor (see FIG. 13; see ¶ [0079], a base station includes a CPU); and
a memory that stores executable instructions that, when executed by the processor (see FIG. 13; see ¶ [0079], a base station includes a CPU and executed a neighboring cell information management program), facilitate performance of operations, comprising:
retrieving neighbor cell inference information for a second cell (see FIG. 11; see ¶ [0065], the base station apparatus detects/obtains the base station apparatus #3 in the neighboring base station monitoring unit 130), wherein:
the neighbor cell inference information comprises identifications of cells that share a site with a first cell (see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1),
the first cell is a neighbor the second cell (see FIG. 1; see ¶ [0034-35], the cell #3-0 and the cell #3-1), and
using the neighbor cell inference information to infer a neighbor cell relation applicable to the second cell, wherein the neighbor cell relation comprises a relation with a cell of the cells that share the site with the first cell (see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1); and
updating a neighbor relation table for the second cell by adding the neighbor cell relation to the neighbor relation table (see FIG. 11; see ¶ [0067], the base station apparatus #1 updates the neighboring cell information and information concerning cells of the base station apparatus #3 is registered in the neighboring cell information 112 and in the neighboring station cell information 114).
Kida does not explicitly disclose a first or second cellular communication protocol.
However, Zhou discloses the second cell is configured to communicate according to a second cellular communication protocol (see FIG. 1; see ¶ [0026], a 5G cell 102),
the first cell is configured to communicate according to a first cellular communication protocol (see FIG. 1; see ¶ [0026], LTE cell 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a first or second cellular communication protocol as taught by Zhou, in the system of Kida, so that it would provide to improve the network and UE performance for both LTE and NR cells through the dynamic resource allocation and coordination between LTE and NR in a dynamic spectrum sharing network (Zhou: see ¶ [0074]).

Regarding claim 10, the combined system of Kida and Zhou discloses wherein the identifications of cells that share the site with the first cell are first identifications of first cells that share a first site with the first cell, wherein the relation with the cell of the cells is a first relation with a first one of the first cells, and wherein the operations further comprises:
retrieving second neighbor cell inference information for the second cell (Kida: see FIG. 11; see ¶ [0065], the base station apparatus detects/obtains the base station apparatus #3 in the neighboring base station monitoring unit 130), wherein the second neighbor cell inference information comprises second identifications of second cells that share a second site with the second cell (Kida: see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1);
using the second neighbor cell inference information to infer a second neighbor cell relation applicable to the second cell, wherein the second neighbor cell relation comprises a second relation with a second one of the second cells that share the second site with the second cell (Kida: see FIG. 1 and 11; see ¶ [0034-35], the neighboring station information notification message include the information relating the cell of identification number 0 neighbors the cell #3-0 and the information relating that the cell of identification number 1 neighbors the cell #3-0 and the cell #3-1); and
updating the neighbor relation table for the second cell by adding the second neighbor cell relation to the neighbor relation table (Kida: see FIG. 11; see ¶ [0067], the base station apparatus #1 updates the neighboring cell information and information concerning cells of the base station apparatus #3 is registered in the neighboring cell information 112 and in the neighboring station cell information 114).

Regarding claim 11, the combined system of Kida and Zhou discloses wherein the second identifications of the second cells that share the site with the second cell comprise the second identifications of the second cells that share a geolocation and an antenna direction with the second cell (Kida: see FIG. 1 and 2; see ¶ [0041] [0044], a base station includes a neighboring base station monitoring unit and message sending/receiving unit with base station apparatus #2 and Zhou: see FIG. 1; see ¶ [0077-78], using multi-antennas system).

Regarding claim 12, the combined system of Kida and Zhou discloses wherein the neighbor cell inference information comprises the identifications of the cells that share the site and a sector with the first cell (Kida: see FIG. 1 and 4; see ¶ [0030-31] [0044], the neighboring cell information is information on a list of cells near each cell of the own station and Zhou: see FIG. 1).

Regarding claim 13, the combined system of Kida and Zhou discloses wherein the identifications of the cells that share the site with the first cell comprise the identifications of the cells configured to communicate according to the second cellular communication protocol (Zhou: see FIG. 1 and 4; see ¶ [0026], a 5G cell 102 and see ¶ [0044], the neighboring cell information is information on a list of cells near each cell of the own station).

Regarding claim 14, the combined system of Kida and Zhou discloses wherein the network equipment comprises a radio access network intelligent controller (Kida: see FIG. 13; see ¶ [0079], a base station includes a CPU).

Regarding claim 15, the combined system of Kida and Zhou discloses wherein the network equipment comprises a radio access network node (Kida: see FIG. 13; see ¶ [0079], a base station includes a CPU).

Regarding claim 18, Kida does not explicitly disclose a fifth generation cellular communication protocol.
However, Zhou discloses wherein the first cell and the cells that share the site with the first cell are configured to communicate according to a fifth generation cellular communication protocol (see FIG. 1; see ¶ [0026], a 5G cell 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a fifth cellular communication protocol as taught by Zhou, in the system of Kida, so that it would provide to improve the network and UE performance for both LTE and NR cells through the dynamic resource allocation and coordination between LTE and NR in a dynamic spectrum sharing network (Zhou: see ¶ [0074]).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462